Exhibit 99 Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ANNOUNCES SECOND QUARTER RESULTS · Mall Tenant Sales per Square Foot Up 12.1 Percent · Arizona Mills, Partridge Creek Financings Complete · Company Increases Guidance on Improved Operations BLOOMFIELD HILLS, Mich., July 27, 2010 Taubman Centers, Inc. (NYSE:TCO) today announced its financial results for the second quarter of 2010. Net income allocable to common shareholders per diluted share (EPS) was $0.14 for the quarter ended June 30, 2010 versus $0.17 for the quarter ended June 30, 2009.EPS for the six months ended June 30, 2010 was $0.25 versus $0.38 for the first six months of 2009. Taubman Centers’ Funds from Operations (FFO) per diluted share was $0.61 for the quarter ended June 30, 2010 versus $0.65 for the quarter ended June 30, 2009. For the six months ended June 30, 2010, Taubman Centers’ FFO per diluted share was $1.21 versus $1.35 for the first six months of 2009. “We’re pleased with the results for the quarter, which we believe bodes well for the full year,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“Our net operating income excluding lease cancellation revenue was nearly even with last year and our bankruptcies remained very low for the quarter.Although we remain cautious, we are seeing signs of the economic recovery.” Sales Continue to Surge; Occupancy and Rents as Expected Tenant sales per square foot were very strong in the quarter, up 12.1 percent, bringing the year to date increase to 11.4 percent and the company’s 12-month trailing sales per square foot to $523.“Led by our centers in Michigan and Florida, more than half our centers had sales per square foot increases in the double digits for the quarter,” said Mr. Taubman. “It’s clear the consumer is spending in our centers.” Leased space for Taubman’s portfolio was 90.8 percent on June 30, 2010 versus 91.3 percent on June 30, 2009.Average rent per square foot for the second quarter of 2010 was $43.20 versus $43.40 in the second quarter of 2009.For the six months ended June 30, 2010, average rent per square foot was $43.20 versus $44.30 in the six months ended June 30, 2009. “These statistics are on track with our expectations,” said Mr. Taubman.“We continue to project that occupancy will end the year even with 2009 and that full year 2010 opening rents will improve over 2009 levels.” Financings Completed for Arizona Mills and Partridge Creek The refinancing of Arizona Mills (Phoenix, Ariz.), a 50 percent owned property, was completed in early July.The new 10-year $175 million non-recourse loan bears interest at an all-in rate of 5.83 percent, with amortizing principal based on 30 years.Proceeds from the refinancing were used to pay off the existing $131.0 million 7.90 percent loan, with excess amounts distributed to the partners. As previously announced, The Mall at Partridge Creek (Clinton Township, Mich.) was financed in late June.The new 10-year $82.5 million non-recourse loan bears interest at an all-in rate of 6.25 percent, with amortizing principal based on 30 years.Previously the property was encumbered by a $73.8 million floating rate construction loan. “Conditions in the capital markets have improved markedly over the past several months, particularly for good sponsors and good assets,” said Lisa A. Payne, vice chairman and chief financial officer of Taubman Centers.“We were pleased with the amount of proceeds and interest rates on these two new loans.We are now focused on our final 2010 maturity, a $128 million loan on MacArthur Center (Norfolk, Va.), which we expect to refinance in the third quarter.” Guidance Increasing; Ranges Narrowed The company is increasing the lower end of its guidance range for 2010 FFO per diluted share from the previously announced $2.55 to $2.75 to $2.65 to $2.75.This reflects improved performance of core operations, partially offset by the negative effect of continued ownership of The Pier at Caesars (Atlantic City, NJ), now estimated to impact results through the third quarter. The company also is adjusting its guidance for 2010 EPS from a range of $0.64 to $0.89 to a range of $0.72 to $0.88. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investor Relations.”This includes the following: · Income Statement · Earnings Reconciliations · Changes in Funds from Operations and Earnings Per Share · Components of Other Income, Other Operating Expense and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary · Other Debt, Equity and Certain Balance Sheet Information · Construction · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio Investor Conference Call The company will host a conference call at 9:00 a.m. (EDT) on July 28 to discuss these results, business conditions, growth prospects and the company’s outlook for the remainder of 2010. The conference call will be simulcast at www.taubman.com under “Investor Relations” as well as www.earnings.com and www.streetevents.com.An online replay will follow shortly after the call and continue for 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan and its Taubman Asia subsidiary is headquartered in Hong Kong. Founded in 1950, Taubman celebrates its 60th anniversary in 2010.For more information about Taubman, visit www.taubman.com. For ease of use, references in this press release to “Taubman Centers”, “company” or “Taubman” mean Taubman Centers, Inc. or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the continuing impacts of the U.S. recession and global credit environment, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, and adverse changes in the retail industry. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. ### TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended June 30, 2010 and 2009 (in thousands of dollars, except as indicated) Three Months Ended Six Months Ended Net income Noncontrolling share of income of consolidated joint ventures ) Noncontrolling share of income of TRG ) TRG series F preferred distributions ) Preferred stock dividends ) Distributions to participating securities of TRG ) Net income attributable to Taubman Centers, Inc. common shareowners Net income per common share - basic & diluted Beneficial interest in EBITDA - Consolidated Businesses (1) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (1) Funds from Operations (1) Funds from Operations attributable to TCO (1) Funds from Operations per common share - basic (1) Funds from Operations per common share - diluted (1) Adjusted Funds from Operations (1) Adjusted Funds from Operations attributable to TCO (1) Adjusted Funds from Operations per common share - basic (1) Adjusted Funds from Operations per common share - diluted (1) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 23 23 Operating Statistics (2): Mall tenant sales (3) Ending occupancy % Average occupancy % Leased space at end of period % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (3) % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (3) % Mall tenant occupancy costs as a percentage of tenant sales - Combined (3) % Rent per square foot - Consolidated Businesses Rent per square foot - Unconsolidated Joint Ventures Rent per square foot - Combined Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, ground rent, and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gainsfrom extraordinary items and sales of properties, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. For the three and six months ended June 30, 2009, FFO was adjusted for a restructuring charge. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops. Based on reports of sales furnished by mall tenants. TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended June 30, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents 95 Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Restructuring charge Management, leasing, and development services General and administrative Interest expense Depreciation and amortization Total expenses Nonoperating income ) 3 Impairment loss on marketable securities ) Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) ) Noncontrolling share of income of TRG ) ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Fund from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % 58 21 80 With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. TAUBMAN CENTERS, INC. Table 3 - Income Statement For the Six Months Ended June 30, 2010 and 2009 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES: Maintenance, taxes, and utilities Other operating Restructuring charge Management, leasing, and development services General and administrative Interest expense Depreciation and amortization Total expenses Nonoperating Income 1 57 Impairment loss on marketable securities ) Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) ) Noncontrolling share of income of TRG ) ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions ) ) Funds from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % ) ) With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. TAUBMAN CENTERS, INC. Table 4 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Three Months Ended June 30, 2010 and 2009 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units /Unit Net income attributable to TCO common shareowners Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG Distributions to participating securities Net income attributable to partnership unit holders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Restructuring charge Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO TAUBMAN CENTERS, INC. Table 5 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Six Months Ended June 30, 2010 and 2009 (in thousands of dollars except as noted; may not add or recalculate due to rounding) Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units /Unit Net income attributable to TCO common shareowners Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG Distributions to participating securities Net income attributable to partnership unit holders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100% Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Restructuring charge Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO TAUBMAN CENTERS, INC. Table 6 - Reconciliation of Net Income to Beneficial Interest in EBITDA For the Periods Ended June 30, 2010 and 2009 (in thousands of dollars; amounts attributable to TCO may not recalculate due to rounding) Three Months Ended Six Months Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Income tax expense Less noncontrolling share of income of consolidated joint ventures ) Beneficial Interest in EBITDA TCO's average ownership percentage of TRG % Beneficial Interest in EBITDA attributable to TCO TAUBMAN CENTERS, INC. Table 7 - Reconciliation of Net Income to Net Operating Income For the Periods Ended June 30, 2010 and 2009 (in thousands of dollars) Three Months Ended Year to Date Net income Add (less) depreciation and amortization: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100% Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Income tax expense Less noncontrolling share of income of consolidated joint ventures ) Add EBITDA attributable to outside partners: EBITDA attributable to noncontrolling partners in consolidated joint ventures EBITDA attributable to outside partners in Unconsolidated Joint Ventures EBITDA at 100% Add (less) items excluded from shopping center Net Operating Income: General and administrative expenses Management, leasing, and development services, net ) Restructuring charge Gain on sale of peripheral land ) ) Interest income ) Impairment loss on marketable securities Straight-line of rents ) The Pier Shops Net Operating Income ) Non-center specific operating expenses and other Net Operating Income at 100% Net Operating Income - growth % (1) -2.7
